CLAIMS 1-30 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks and Information Disclosure Statement filed October 19, 2022 have been received and entered into the application.  
Accordingly, the application papers have been amended as directed.  In light of the amendment and remarks, the rejection of claims 1-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the previous Office action dated August 02, 2022 is withdrawn.  Also, as reflected by the attached, completed copies of form PTO/SB/08, the cited references have been considered.
Double Patenting
Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over, in the alternative,:
Claims 1-19 of US patent 9,821,075; Claims 1-30 of US patent 10,029,010; Claims 1-27 of US patent 10,137,131; Claims 1-30 of US patent 10,195,278; Claims 1-18 of US patent 10,058,614; Claims 1-29 of US patent 10,195,279; Claims 1-26 of US patent 10,265,324; Claims 1-20 of US patent 10,265,399; Claims 1-20 of US patent 10,265,400; Claim 3 of US patent 10,307,484; Claims 1-30 of US patent 10,322,181; Claims 1-30 of US patent 10,363,312; Claims 1-27 of US patent 10,369,224; Claims 1-25 of US patent 10,369,225; Claim 3 of US patent 10,426,839, Claim 2 of US patent 10,456,471; Claims 1-24 of US patent 10,485,871; Claims 1-21 of US patent 10,463,736; Claims 1-19 of US patent 10,471,014; Claims 1-26 of US patent 10,471,068; Claims 1-24 of US patent 10,471,069; Claims 1-25 of US patent 10,512,692; Claims 1-30 of US patent 10,512,693; Claims 1-25 of US patent 10,517,950; Claims 1-19 of US patent 10,583,088; Claims 1-24 of US patent 10,532,101; Claims 1-25 of US patent 10,537,642; Claims 1-25 of US patent 10,653,777; Claims 1-47 of US patent 10,688,102; Claims 1-25 of US patent 10,688,185; Claims 1-25 of US patent 10,695,429; Claims 1-25 of US patent 10,695,430; Claims 1-26 of US patent 10,702,535; Claims 1-25 of US patent 10,702,602.; Claims 1-26 of US patent No. 11,266,657; Claims 1-26 of US patent No. 10,729,774; Claims 1-26 of US patent No. 10,780,165; Claims 1-28 of US patent No. 10,821,181; Claims 1-28 of US Patent No. 10,799,588; Claims 1-28 of US patent No. 10,758,618; Claims 1-28 of US patent No. 10,780,166; Claims 1-30 of US patent No. 10,894,053; Claims 1-30 of US patent No. 10,987,358; claims 1-26  U.S. Patent No. 11,285,215; claims 1-28 of U.S. Patent No.  11,020,483; or claims 1-30 of U.S. Patent No. 10,821,182, each of record, for the reasons of record as set forth in the previous Office action dated August 02, 2022.
Insofar as neither persuasive arguments nor terminal disclaimers have been filed by Applicant, the present rejection is deemed to remain proper and none of the present claims are in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        October 26, 2022